Citation Nr: 1137382	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for hiatal hernia with peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 30 percent disability evaluation for the Veteran's service-connected hiatal hernia with peptic ulcer disease.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on June 8, 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected hiatal hernia with peptic ulcer disesase is manifested by complaints of pain and occasional vomiting, but no evidence of anemia, material weight loss, recurrent incapacitating episodes, hematemesis, melena, or other symptom combinations productive of severe impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for hiatal hernia with peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in October 2008 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from March 2000 to March 2010.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision

The Veteran contends that his service-connected gastrointestinal disability warrants a higher rating.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran's service-connected hiatal hernia with peptic ulcer disease is currently evaluated as 30 percent disabling under Diagnostic Codes 7305-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Under Diagnostic Code 7305, a mild duodenal ulcer with recurring symptoms once or twice a year warrants a 10 percent rating.  A moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations warrants a 20 percent rating.  Moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).  

Pursuant to Diagnostic Code 7346, pertaining to hiatal hernia, a 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7346 (2011).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Weight loss is a criterion for a disability rating higher than currently assigned for the Veteran's gastrointestinal disorder under Diagnostic Codes 7305 and 7346.  For purposes of evaluating conditions in Section 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal, the Veteran was afforded two VA examinations.  At the first VA examination in December 2008, the Veteran complained of abdominal pain.  He rated the abdominal pain at a 5 out of 10 in terms of severity with radiating pain to his back.  He denied any bleeding, blood per rectum, regurgitation of food, and episodes of vomiting.  Physical examination testing of the Veteran revealed no evidence of inguinal hernia, ventral hernia, or cancer related to the digestive system.  He was noted as standing 5 feet 10 inches and weighing 140 pounds.  The VA examiner also noted the presence of an 18 inch by 1 inch mid-abdominal scar from his previous hiatal hernia/gastric ulcer surgery performed in 1986.  The VA examiner diagnosed him with status post hiatal hernia and gastric/duodenal ulcer surgery, a scar of the mid-abdomen status post hiatal hernia and ulcer surgery, and status post peptic ulcer disease.  

In May 2010, the Veteran underwent his second VA examination.  He complained of continuing pain in the left lower quadrant of the abdomen and mid-epigastrium, radiating to his back.  He described the pain as sharp, occurring three to four times per week.  He rated the pain at a 7 out of 8 in terms of severity, and indicated that the pain is worse in the early mornings and evenings.  He further added that he experiences food and liquids becoming stuck in his esophagus at the suprasternal notch, as well as episodes of nausea with vomiting approximately twice a month.  The VA examiner noted that his bowel movements were normal and daily, and the Veteran demonstrated no history of esophageal trauma, neoplasm, post-gastrectomy syndrome, circulatory disturbance after meals, hypoglycemic reactions, diarrhea, problems from peritoneal adhesions, or constipation.  During physical examination testing, the VA examiner noted that the Veteran's weight ranged from the 140s to the 150s since 1999 and over the past year.  There were no signs of anemia or tenderness in the abdomen.  His general state of health was deemed good with adequate nutrition.  The VA examiner noted the presence of a well-healed, uncomplicated upper abdominal vertical incisional scar.  The VA examiner also stated that previous computed tomography (CT) scan results reflected negative results with the exception of the presence of a small left kidney stone.  The Veteran was assessed with peptic ulcer disease with residual delayed gastric emptying and esophageal strictures.  He noted that the peptic ulcer disease is the predominant disability rather than the hiatal hernia.  

VA outpatient treatment records associated with the claims file note continuing complaints of abdominal pain associated with his service-connected disability.  In August 2009, the Veteran went to the local VA emergency room with complaints of pain in his left upper quadrant and epigastric pain.  He described it as sharp pain, radiating to the left flank, along with occasional nausea and vomiting.  He denied having hematemesis, melena, hematochezia, diarrhea, and constipation.  The Veteran informed the VA physician that he lost approximately five to ten pounds within the last two years involuntarily.  Physical examination of the genitourinary (GU) system revealed no incontinence, dysuria, hematuria, urgency, or frequency.  His abdomen was soft, scaphoid, non-tender, non-distended, with a well-healed scar from a previous surgery.  Bowel sounds were normal, and there were no palpable masses or organomegaly.  Weight was recorded as 151 pounds.  He was assessed with a history of peptic ulcer disease with epigastric pain.  It was noted that the abdominal pain was likely due to peptic ulcer disease.  An ultrasound of the abdomen was negative, and he was diagnosed with abdominal pain most likely due to peptic ulcer disease.  Treatment records thereafter note a history of gastric ulcer, status post partial gastrectomy performed in 1986, with CT scans of the abdomen and pelvis being essentially normal.  In February 2010, weight was recorded as 146.6 pounds.  A March 2010 treatment note noted low appetite weight.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability evaluation in excess of 30 percent for the service-connected gastrointestinal disability have not been met.  The Veteran's hiatal hernia with peptic ulcer disease is not manifested by anemia or weight loss causing an impairment of health.  The Board acknowledges the Veteran's assertion at an August 2009 VA outpatient treatment visit that he lost approximately five to ten pounds within the last two years involuntarily and that March 2010 treatment noted that noted low weight.  At the time of the more recent May 2010 VA examination however, the examiner indicated that the Veteran's weight has varied from the 140s to the 150s since 1999, and there were no signs of anemia.  Furthermore, the VA examiner stated that his health was good and he had adequate nutrition.  Thus, while the Veteran's weight may have fluctuated slightly over a significant period of time, it is not sufficient to support a finding of moderately severe symptoms of his service-connected disability under Diagnostic Code 7305.  Additionally, the Veteran's hiatal hernia with peptic ulcer disease has not resulted in any recurrent incapacitating episodes as the medical evidence of record is void of this finding.  As such, the next-higher rating 30 percent disability rating for the Veteran's service-connected disability is not warranted under Diagnostic Code 7305.  

The Board also finds that the next-higher rating is not warranted for the Veteran's service-connected disability under Diagnostic Code 7346.  The Board acknowledges the Veteran's complaints of pain in his left upper quadrant and epigastric pain, along with episodes of vomiting, but the evidence does not show that these symptoms are accompanied by moderate anemia, material weight loss, hematemesis, or melena.  In fact, in August 2009, at the VA emergency room, the Veteran denied having hematemesis and melena.  Additionally, as previously stated, the May 2010 VA examiner found no signs of anemia, and there is no severe impairment of health as the May 2010 VA examiner deemed his general state of health as good.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next-higher rating of 60 percent for the Veteran's service-connected disability under Diagnostic Code 7346.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected gastrointestinal disability, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected gastrointestinal disability been more disabling than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar spine disability.  

The Veteran is competent to report his symptoms.  The Board also does not doubt the sincerity in the Veteran's belief that his disability is worse than the 30 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the Veteran's service-connected hiatal hernia with peptic ulcer disease, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an increased rating in excess of 30 percent for hiatal hernia with peptic ulcer disease is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


